DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July, 21, 2022 has been entered.
Response to Amendment
The Amendment received July 5, 2022 has been entered. Claims 15-19 are newly entered. Claims 1 and 8 have been amended to specify that the non-aqueous electrolyte layer is disposed along at least on a part of an outer periphery of at least one of the first electrode mixture layer or the second electrode mixture layer. Support for the Amendment is provided by the Applicant’s original disclosure, including Fig. 4A, 4B, and 4c.
Response to Arguments
The Applicant’s arguments received July 5, 2022 traversing the rejections set forth by the April 12, 2022 Final Rejection have been fully considered and are persuasive in view of the Amendment. The rejections set forth by the Final Rejection are accordingly withdrawn. New grounds of rejection are asserted herein in view of the amended claim language.
Prior Art
D1:	US2009/0258295 to Adrianus et al.
D2:	US2016/0233474 to Kagami et al. 
D3:	US2020/0295413 to Yamazaki et al.
D4:	US2015/0323811 to Flitsch et al. 
D5:	US2016/0149170 to Asi et al.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of D2, D3, and D4.

	Regarding Claim 1, D1 discloses a power storage system comprising: a power storage element includes a first electrode mixture layer and a second electrode mixture layer (Fig. 2, cathode 19 and anode 17); and a voltage detecting unit (Fig. 2, electronic component 12 may be a chip or MOSFET) configured to detect an output voltage of the power storage element (the electronic component 12 is fully capable of detecting output voltage of the energy source 10), wherein the power storage element and the voltage detecting unit are formed by integrally forming structural materials of the power storage element and the voltage detecting unit on a same base material (substrate 11, Fig. 2), without any point bonding portions formed by solder mounting, the first electrode mixture layer and the second electrode mixture layer are stacked in a vertical direction with respect to the plane of the base material (as shown by Fig. 2).

    PNG
    media_image1.png
    404
    482
    media_image1.png
    Greyscale

Figure 2 of D1 illustrating electronic component 12 formed on the same substrate 11 as multilayer cell 16
	D1 is silent with respect to at least one of the first electrode mixture layer or the second electrode mixture layer is formed of a plurality of layers so that the power storage element has a multilayer laminate structure.  

    PNG
    media_image2.png
    708
    327
    media_image2.png
    Greyscale

Figure 1 of D2 illustrating multilayer positive and negative electrode mixture layers
	D2 discloses a laminate battery formed on a substrate (Fig. 1) wherein at least one of the first electrode mixture layer (Fig. 1, positive electrode multilayers 33B, 33A) or the second electrode mixture layer (Fig. 1, negative electrode multilayers 34B, 34A) is formed of a plurality of layers so that the power storage element has a multilayer laminate structure.  
	Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have modified D1 to comprise at least one of the first electrode mixture layer or the second electrode mixture layer is formed of a plurality of layers so that the power storage element has a multilayer laminate structure in order to provide a known multilayer electrode structure capable of providing additional capacity for example as taught by D2. 
	D1 is also silent with respect to the “electronic component” 12 specifically being a “voltage detecting unit configured to detect an output voltage of the power storage element” as required of the claimed voltage detecting unit formed on the base material. As noted above however, it is the Office’s position that the MOSFET device that the electronic component may comprise is fully capable of functioning as the claimed “voltage detecting unit configured to detect an output voltage of the power storage element.” Alternatively, this claimed configuration would have been obvious to one of ordinary skill in the art when reading D1 in view of D3.
	D3 discloses a battery comprising a resistor type multilayer voltage detecting device configured to detect an output voltage of the battery (where the battery is the power storage element). D3 at ¶[0054] (“[t]he semiconductor device of one embodiment of the present invention includes an element layer including a first circuit functioning as a circuit that senses a voltage, a current, a temperature, or the like … [a]t least one transistor is provided in the element layer”).
	 Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have modified D1 to comprise the semiconductor device of D3 as the “electronic component” of D1 because the semiconductor device of D3 may comprise a field effect transistor similarly to the “electronic component” of D1 and because this similar electronic device can provide sensing of voltage, temperature, current, or the like and output the data by wireless communication as taught by D3.
	D1 is also silent with respect to the electrolyte being a nonaqueous electrolyte as claimed, and the non-aqueous electrolyte laver is disposed along at least on a part of an outer periphery of at least one of the first electrode mixture layer or the second electrode mixture layer.
	D2 discloses a multilayer laminate battery comprising a nonaqueous electrolyte that provides improved conductivity over solid state electrolytes while maintaining safety by use of inorganic particles within the electrolyte to maintain separation (abstract, ¶70-77).
	D4 discloses electrolyte solution surrounding an outer periphery of an electrode mixture within a laminate battery disposed on substrate with electrical components (Fig. 13, abstract, claim 1). The electrolyte solution surrounds the electrode material mixture within the laminate battery (Fig. 8H cathode 842, electrolyte separator 822 having electrolyte solution 840 therein, Fig. 10D, Fig. 10C) and this configuration covers and fills cathode 842 with electrolyte while establishing electrical contact to the cathode fill as a cathode current collector and connection means (¶131).

    PNG
    media_image3.png
    271
    668
    media_image3.png
    Greyscale

Figure 8H including cathode 842 surrounded by electrolyte 822 with electrolyte solution 840
	Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have modified D1 to comprise the nonaqueous electrolyte of D2 to provide high ion conductivity while also maintaining safety as taught by D2.
	Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have modified D1 to comprise the claimed configuration wherein the nonaqueous electrolyte laver is disposed along at least on a part of an outer periphery of at least one of the first electrode mixture layer or the second electrode mixture layer as taught by D4. The motivation for doing so would have been to fill the cathode with the electrolyte and establish electrical contact to the cathode fill as a cathode current collector and connection means as taught by D4.
	Regarding Claim 2, D1 further discloses a power storage system comprising: a power storage element (Fig. 1, battery cell 16); and a voltage detecting unit configured to detect an output voltage of the power storage element (D1 Fig. 1 electronic component 12 as modified in view of D3 above), wherein the power storage element is a non-aqueous electrolyte secondary battery, the non-aqueous electrolyte secondary battery has a laminated structure (D1 Fig. 1) including: a first electrically conductive layer formed on a base material (Fig. 1, abstract electron conductive barrier layer deposited between substrate and anode; e.g. Fig. 1 barrier layer 47; Fig. 2 barrier layers 13, 14, 15); a first electrode mixture layer formed on the first electrically conductive layer (Fig. 1, anode 8 on barrier layer 7); a non-aqueous electrolyte layer formed on the first electrode mixture layer (Fig. 1 electrolyte 4; Fig. 2 electrolyte 18); a second electrode mixture layer formed on the non-aqueous electrolyte layer (Fig. 1-2, cathode layer 5, 19); the laminated structure is covered by a sealing layer (Fig. 1, ¶[0025], protective seal packaging 9), the first electrode mixture layer and the second electrode mixture layer are stacked in a vertical direction with respect to the plane of the base material (as shown by Fig. 1-2), and at least one of the first electrode mixture laver or the second electrode mixture laver is formed of a plurality of layers so that the power storage element has a multilayer laminate structure (D1 as modified in view of D2 as asserted above with respect to Claim 1).  
	While D1 does not disclose the voltage detecting unit includes: a resistive element; and a field effect transistor, the resistive element and the field effect transistor are integrally formed on the base material, without any point bonding portions formed by solder mounting; D3 discloses the voltage detecting unit includes a resistive element (¶[0256] and Fig. 16 transistors), and a field effect transistor (¶ [0256] and Fig. 16, transistors; ¶[0051] the transistors of D3 may be FET’s such as IGFET or thin film transistors), and no point bonding portions are present as claimed. Accordingly, modifying D1 to comprise the voltage detecting unit of D3 as asserted above with respect to Claim 1 results in the claimed invention.
	D1 also does not disclose a second electrically conductive layer formed on the second electrode mixture layer, however, D2 discloses multilayer electrode mixture layers for a laminate battery wherein the multilayer electrode mixture comprises a conductive layer formed on an electrode mixture layer as shown by Fig. 2 (for example Fig. 2 33A positive electrode collector layer). Accordingly, modifying D1 in view of D2 to comprise the multilayer electrode structure taught by D2 as asserted above with respect to D1 would include a second electrically conductive layer formed on a second electrode mixture layer as claimed. 
	Lastly with respect to Claim 2, D1 does not disclose that the electrolyte is a non-aqueous electrolyte and accordingly is silent with respect to the secondary battery being a non-aqueous secondary battery. 
	D2 discloses that the laminate secondary battery may comprise a non-aqueous gel electrolyte (Fig. 1, non-aqueous electrolyte 36, ¶[0040]) providing high ion conductivity while retaining the electrolyte between the electrode layers (¶ [0040]).
	Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have modified D1 to comprise the non-aqueous gel electrolyte of D2 in order to provide a high ion conductivity electrolyte known in the art to be suitable for laminated lithium ion batteries as taught by D2. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
	Regarding Claim 3, D1 further discloses the power storage system according to claim 2, and modifying D1 in view of D2 to comprise the non-aqueous gel electrolyte comprising insulating filler to maintain spacing between electrodes as asserted above with respect to Claim 2 results in the claimed invention, wherein a lamination portion of the first electrically conductive layer and the first electrode mixture layer and a lamination portion of the second electrode mixture layer and the second electrically conductive layer are disposed to face each other with a predetermined space maintained between the lamination portions and with the non-aqueous electrolyte layer interposed between the lamination portions. For example, see Fig. 1 and ¶ [0040] of D2 wherein filler is present within the gel electrolyte to maintain a predetermined spacing between electrodes, and optionally a separator may be used.
	Regarding Claim 4, D1 modified in view of D3 as asserted above results in the claimed invention wherein the field effect transistor includes a first field effect transistor and a second field effect transistor (D3 ¶[0256] and Fig. 16, transistors Tr22 and Tr21), wherein the first field effect transistor and the second field effect transistor are coupled in series between the output voltage of the power storage element and a ground reference voltage (as shown by D3 Fig. 16), and the first field effect transistor and the second field effect transistor are structured and configured as claimed and are accordingly fully capable of generating a reference voltage to be used as a reference when detecting the output voltage of the power storage element (D3 ¶ [0256]-[-0260] and Fig. 16, Vref used to determine delta V).  
	Regarding Claim 5, D1 further discloses the power storage system according to claim 4, and the voltage detecting unit is structured and configured as claimed and is thus fully capable of functioning as claimed wherein the voltage detecting unit detects that the output voltage of the power storage element is outside a predetermined range by using the reference voltage (see also ¶ [0256]-[-0260] and Fig. 16, Vref used to determine delta V).    
	Regarding Claim 6, D1 further discloses the power storage system according to claim 1, wherein the voltage detecting unit is formed on the power storage element as shown by D1 Fig. 1, the power storage element including an upper surface disposed on an opposite side of the power storage element facing away from the base material (as shown by D1 Fig. 1), and a projection area of the voltage detecting unit projected on the upper surface of the power storage element is smaller than an area of the upper surface of the power storage element as shown by D1 Fig. 1. Furthermore, modifying D1 in view of D3 results in the claimed configuration.
	In addition, "[W]hen a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398,417 (quoting Sakraida v. Ag Pro, Inc., 425 U.S. 273, 282 (1976)). Here, each element claimed was known in the prior art, including a transistor comprising electronic component disposed on the substrate of a multilayered secondary battery and simply arranging the known elements of the prior art, configured as claimed, would have been obvious to one of ordinary skill in the art and would have providing nothing more than the predictable result of a printed circuit voltage measurement unit disposed on the substrate of a multilayer secondary battery consistent with the teachings of D1, by merely placing another known electronic component on the substrate of D1 in place of the electronic component of D1.
	Regarding Claim 7, D1 further discloses the power storage system according to claim 1, wherein the voltage detecting unit and the power storage element are formed on opposite sides of the base material (as shown by D1 Fig. 1). 
	Regarding Claim 8, D1 modified in view of D2, D3, and D4 as asserted above with respect to Claims 1-2 results in the claimed method of forming the structure addressed by Claims 1-2, including a method of manufacturing a power storage system, the power storage system including: a power storage element includes a first electrode mixture laver and a second electrode mixture layer; and a voltage detecting unit configured to detect an output voltage of the power storage element, the method comprising: forming the power storage element and the voltage detecting unit by integrally forming structural materials of the power storage element and the voltage detecting unit, by a coating process, on a same base material, without any point bonding portions formed by solder mounting, and stacking the first electrode mixture layer and the second electrode mixture laver in a vertical direction with respect to the plane of the base material, wherein  at least one of the first electrode mixture layer or the second electrode mixture layer is formed of a plurality of layers so that the power storage element has a multilayer laminate structure, and disposing the non-aqueous electrolyte laver along at least part of an outer periphery of at least one of the first electrode mixture laver or the second electrode mixture laver.  
	Regarding Claim 9, D1 further discloses wherein the voltage detecting unit further includes an organic semiconductor layer (D3 ¶ [0143] metal organic film; organic insulating layer 93 ¶ [0174] and Fig. 10D).  
	Regarding Claim 10, D1 further discloses wherein the base material has a planar shape (Fig. 10A-10E).  
	Regarding Claim 11, D1 further discloses wherein a first mixture layer is provided on one side of the first electrically conductive layer, a second mixture layer provided on an opposite side of the first electrically conductive layer from the first mixture layer, and the first mixture layer has a polarity that is the same as the polarity of the second mixture layer (D1 as modified above with respect to D2 where each electrode comprises a plurality of sub-electrode mixture layers comprising conductive layers therebetween, see e.g. D2 Fig. 1).  
	Regarding Claim 12, D1 further discloses wherein a first mixture layer is provided on one side of the first electrically conductive layer, a second mixture layer provided on an opposite side of the first electrically conductive layer from the first mixture layer, and the first mixture layer has a polarity that is different from the polarity of the second mixture layer (where the anode mixture layer and cathode mixture layer meet the claimed configuration and have different polarity as claimed).  
	Regarding Claim 13, D1 modified in view of D3 as asserted above results in the claimed method because D3 teaches the method further comprising: forming the voltage detecting unit by: coating a base material with structural materials to form a gate electrode and a gate insulating film on the base material (conductive layer 83 as gate electrode conductive layers 84a and 84b as source and drain electrodes; insulating layer 82 as gate insulating layer), and coating the gate insulating film with structural materials to form a source electrode (84a, 84b, Fig. 9-10), a drain electrode (Fig. 9-10 source and drain electrode 84a, 84b), and an organic semiconductor layer on the gate insulating film (as shown by Fig. 9-10; organic insulating layer 93).  
	Regarding Claim 14, D1 modified as asserted above in view of D3 results in the claimed invention wherein the method of manufacturing a power storage system according to claim 8, wherein the coating process is an inkjet printing process (¶ [0144] the semiconductor device films may be formed by ink jetting).
	Regarding Claim 15, D1 modified in view of D2, D3, and D4 as asserted above with respect to the power storage system according to claim 1, results in the claimed structure whereinPage 7 of 13Docket No.: 19R-062App. No.: 16/750,169 the outer periphery of the of at least one of the first electrode mixture layer or the second electrode mixture layer is the outer periphery in a plane that is parallel with the plane of the base material (as results by modifying D1 in view of D4 as asserted above with respect to Claim 1).
	Regarding Claim 17, D1 modified in view of D2, D3, and D4 as asserted above with respect to the power storage system according to claim 1, results in the claimed structure wherein the non-aqueous electrolyte layer is disposed along at least on part of an outer periphery of at least one of the first electrically conductive layer or the second electrically conductive layer because the electrolyte surrounds the periphery of the electrode layer.
	Regarding Claim 18, D1 modified in view of D2, D3, and D4 as asserted above with respect to the power storage system according to claim 17, results in the claimed structure wherein the non-aqueous electrolyte layer is disposed along at least on part of the outer periphery of both the first electrically conductive layer or the second electrically conductive layer because the electrolyte surrounds the periphery of the electrode layer.
	Regarding Claim 19, D1 modified in view of D2, D3, and D4 as asserted above with respect to the power storage system according to claim 1, results in the claimed structure wherein the non-aqueous electrolyte layer is also provided between the first electrode mixture layer and the second electrode mixture layer as shown by D4 Fig. 8H.


Claims 1-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of D2, D3, and D4, further in view of D5.

	Regarding Claim 16, D1 modified in view of D2, D3, and D4 as asserted above with respect to the power storage system according to claim 1.
	D1, nor D4, disclose the claimed structure wherein the non-aqueous electrolyte layer is disposed along at least on part of the outer periphery of both the first electrode mixture layer and the second electrode mixture layer.
	D5 discloses a battery comprising a nonaqueous electrolyte that is disposed along at least a part of the outer periphery of both the first electrode layer and second electrode layer in a structure that enables a thin battery and provides ion conduction between electrodes.
	Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have further modified D5 to comprise the nonaqueous electrolyte disposed along at least on part of the outer periphery of both the first electrode mixture layer and the second electrode mixture layer as taught by D5 and the motivation for doing so would have been to apply a known configuration suitable for providing thin nonaqueous cells as taught by D5.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704. The examiner can normally be reached Monday through Friday between 8:00 AM and 4:30PM.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729

/LUCAS J. O'DONNELL/           Primary Examiner, Art Unit 1729